Citation Nr: 1759518	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at before the undersigned Veterans Law Judge at a Board video-conference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed his currently diagnosed bilateral hearing loss due to in-service acoustic trauma.  At his Board hearing, the Veteran testified to excessive noise exposure from combat service in Vietnam, including noise from artillery and other weapons.  Reportedly, he initially noted hearing problems a few years after returning from Vietnam.  He stated that he was told he required hearing aids some years after discharge from service.    

The Veteran's DD Form 214 indicates that his military occupational specialty was field artillery (FA) crewman.  He served in the Republic of Vietnam during the Vietnam era.  The Board finds that the Veteran's lay account of having been exposed to military noise is both competent and credible.

Prior to November 1967, service departments consistently used American Standards Association (ASA) units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, VA must convert the ASA measurements recorded in service to the comparable ISO (ANSI) measurements.

The service treatment records document no complaint, finding, or diagnosis pertinent to the Veteran's ears or hearing loss.  On pre-induction examination in July 1965, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 20, 15, 15, 10, and 10, in the right ear; and 15, 15, 15, 10, and 10, in the left ear.  His ears were evaluated as normal.  On separation examination in October 1967, the auditory thresholds at the tested frequencies of 500, 1000, 2000, and 4000 Hertz (with 3000 Hertz not tested) were reported as 0 Hertz in all frequencies, bilaterally, which when converted to ISO units, correspond to 15, 10, 10, and 5, bilaterally.  No graphical audiogram was associated with the findings recorded at separation.  He denied a history of hearing loss.  

On VA examination in May 2012 the Veteran reported being exposed to gunfire and explosives while on active duty.  The puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz were 45, 55, 65, 85, and 85, in the right ear; and 45, 70, 70, 75, and 75, in the left ear.  Speech discrimination was 76 percent on the right and 84 percent on the left.  The examiner diagnosed sensorineural hearing loss, bilaterally.  The examiner opined that it was less likely as not that the Veteran's hearing loss was due to acoustic trauma in the military, based on the fact that his pre-induction and his discharge audiograms were within normal limits. 

The Board finds that an additional VA opinion is necessary prior to adjudication of his claims.  Ultimately, the examiner opined that the Veteran's hearing loss was not caused by or the result of military noise exposure because the Veteran's hearing was within normal limits in service.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also 38 C.F.R. § 3.303 (d).  As a result, the rationale that the VA examiner provided is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

On remand, relevant ongoing medical records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for hearing loss, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain all outstanding relevant VA treatment records.

3.  After the above development is completed, schedule the Veteran for a VA audiology examination to determine whether the Veteran's hearing loss is associated with acoustic trauma in service.  The examiner must review the claims file and must note that review in the report.  Ensure that the audiologist is made aware of the need to convert the results of the enlistment examination to ISO-ANSI standards.  The examiner should note that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.   

In rendering the opinions detailed below, please discuss the significance of the in-service noise exposure the Veteran has described, specifically the April 2017 testimony regarding artillery noise and combat noise.  Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the opinions.  

The audiologist should review the claims file and respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss disability is related to his period of active duty service from November 1965 to November 1967, to include his reported in-service acoustic trauma?  Please explain why or why not, specifically discussing why his current hearing loss is/is not a delayed response to his in-service noise exposure.  Furthermore, if the audiologist attributes the Veteran's current hearing loss exclusively to post-service acoustic trauma, then he or she should explain the basis for the conclusion that the in-service acoustic trauma did not result in permanent hearing loss.

(b) If it is less likely than not that the Veteran's current bilateral hearing loss had its clinical onset during his period of active service from November 1965 to November 1967, is it at least as likely as not that his current bilateral hearing loss had its clinical onset within one year of his separation from service in November 1967?  Please explain why or why not, specifically discussing why his current hearing loss is/is not merely a delayed response to his in-service noise exposure.

A discussion of the underlying reasons for any opinions expressed must be included in the audiologist's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

4.  Finally, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



